Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 06/01/2022 is entered. Claims 1-11 are amended. New claim 12 depending from claim is added.
	Clams 1, 9-11 are independent claims and claims 2-8 and 12 depend from claim 1.

Response to Arguments

2.1.	Applicant’s arguments, see pages 10-11 filed 06/01/2022, with respect to rejection of claims 1-11 under 35 USC 101have been fully considered and are persuasive in view of the current amendments to independent claims 1, and 9-11 as discussed in the telephone interview conducted on 05/27/2022.  The rejection of claims 1-11 under 35 USC 101 has been withdrawn. 
2.2.	Applicant’s arguments, see pages 11-14 filed 06/01/2022, with respect to (i) rejection of claims 1, and 9-11 under 35 U.S.C. § § 102 (a)(1) and 102(a)(2) as being anticipated by JP2002-117243 A (Sumitomo); (ii) rejection of claims 2 and 8 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of Tam et al. (U.S. Patent No. 7,945,484); (iii) rejection of claims 3 and 4 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of JP 2008-139928 (Yahoo); (iv) rejection of claims 5 and 6 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of Sakai et al. (U.S. Patent Publication No. 2016/0085816); and (v) rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Sumitomo om view of JP 2014-174781 (Nippon) have been fully considered and are persuasive in view of the current amendments to independent claims 1, and 9-11.  The rejections of claims 1-11 under 35 U.S.C. § § 102 (a)(1) and 102(a)(2) and under 35 U.S.C. § § 103   have been withdrawn. 


	Allowable Subject Matter

3.	Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’ filed 02/18/2021, and 04/13/2020, reviewed thee written opinion of the International Searching Authority issued in International ApplicationNo.PCT/JP2018/028313, dated September 18, 2018, and November 27, 2020 Extended European Search Report in European Application No. 18847025.6.

Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final Rejection and a telephone interview 0n 05/27/2022 and the applicant’s replies filed 06/01/2022 including extensive amendments to independent claims 1, 9, 10, and 11 as discussed in the telephone interview on 05/27/2022 and [specify date of filing the response and the pages outlining the reasons for overcoming the rejections (i)  of claims 1-11 under 35 USC 101;  (ii) rejections of claims 1, and 9-11 under 35 U.S.C. § § 102 (a)(1) and 102(a)(2) as being anticipated by JP2002-117243 A (Sumitomo); (iii) of claims 2 and 8 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of Tam et al. (U.S. Patent No. 7,945,484); (iv) of claims 3 and 4 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of JP 2008-139928 (Yahoo); (v) of claims 5 and 6 under 35 U.S.C. § 103 as being unpatentable over Sumitomo in view of Sakai et al. (U.S. Patent Publication No. 2016/0085816); and (vi) of claim 7 under 35 U.S.C. § 103 as being unpatentable over Sumitomo om view of JP 2014-174781 (Nippon); submitted in the Office Action filed 03/01/2022 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Best prior art of record:

(i)	JP 2002-117243 A (SUMITOMO FORESTRY CO.,LTD.) 19 April 2002, paragraphs [0015]-[0053], fig. 1, 2, 4-7 cited in the IDS filed 04/13/2020 discloses a system equipped with a user terminal and a flowerbed construction support system capable of communicating with a user terminal, equipped with a database which stores design information required for designing a flowerbed and a flowerbed material database which stores data of flowerbed materials required for constructing a flowerbed, a construction support part which displays, on the user terminal, a conceptual diagram of the flowerbed on the basis of conditions of the flowerbed set by a user, a means for transmitting an order placement of the displayed flowerbed, and a means for receiving the order placement.
(ii)	JP 2003-099655 A (HITACHI SOFTWARE ENGINEERING CO., LTD.) 04 April 2003, see claim 1, cited in the IDS filed 04/13/2020 describes a method for analyzing past order history data of a customer and proposing a product or server that will possibly be ordered by said customer.
(iii)	Tam et al. [US 7945484 B1; see para 0054] teaches recommending flowers based on an order history from a stored purchase history of a buyer.
(iv)	JP 2008-139928 A (YAHOO JAPAN CORP.) 19 June 2008, paragraphs [0027-0030] describes a method for determining a recommended product by matching words frequently appearing on an internet site, with product information.
(v)	Fabiani Giannetto, Raffaella, “The Medici gardens of fifteenth-century Florence: Conceptualization and tradition” a ProQuest Dissertations and Theses published in ProQuest Dissertations Publishing in year 2004; retrieved from Dialog database on 06/06.2022 discloses that the section on gardens in the book “Trattato di Architettura”, layout of entire garden of 1482 by Francesco DI Giorgio Martini can be considered as offering templates for flowerbeds.

Claims 1- 12:
With regards to independent claims  1, 9, 10, and 11 the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations comprising, as a whole, a template maker that makes a recommended flowerbed template based on an order history of a user or a frequent word on a prescribed user-selected website, and to disclose a recommendation displayer that displays the flowerbed image generated from the recommended flowerbed template, along with the rest of the limitations recited respectively in the claims 1, 9, 10, and11.
The reasons for allowance for dependent claims 2-8 and 12 are the same as established for the base claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625